1    PAUL B. BEACH, State Bar No. 166265
     RAYMOND W. SAKAI, State Bar No. 193507
2    rsakai@lbaclaw.com
     EMILY B. SUHR, State Bar No. 306658
3    esuhr@lbaclaw.com
     LAWRENCE BEACH ALLEN & CHOI, PC
4    100 West Broadway, Suite 1200
     Glendale, California 91210-1219
5    Telephone No. (818) 545-1925
     Facsimile No. (818) 545-1937
6
     Attorneys for Defendants
7    County of Los Angeles and Sheriff Alex Villanueva
8
9                             UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
12    KRIZIA BERG, et al.,                   ) Case No. 2:20-cv-07870-DMG-PD
                                             )
13                    Plaintiffs,            ) Honorable Dolly M. Gee
                                             )
14            vs.                            )
                                             ) PROOF OF SERVICE
15    COUNTY OF LOS ANGELES, a               )
      municipal entity, et al.,              )
16                                           )
                      Defendants.            )
17                                           )
18
19
20
21
22
23
24
25
26
27
28


                                             1
     BERG\OPP-SUPP BRIEF – SERVICE OF EXHS
1                                            PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3
           I, Raymond W. Sakai, am employed in the aforesaid County, State of
4
     California; I am over the age of 18 years and not a party to the within action; my
5    business address is 100 West Broadway, Suite 1200, Glendale, CA 91210.
6
             On October 23, 2020, I served the following:
7
8        DEFENDANTS’ EXHIBIT “D” - CBS LOS ANGELES VIDEO
     FROM SEPTEMBER 25, 2020 IN SUPPORT OF OPPOSITION TO
9
     PLAINTIFFS’ SUPPLEMENTAL BRIEF
10
         DEFENDANTS’ EXHIBIT “E” - AP NEWS VIDEO FROM
11
     SEPTEMBER 25, 2020 IN SUPPORT OF OPPOSITION TO PLAINTIFFS’
12   SUPPLEMENTAL BRIEF
13
                                   SEE ATTACHED SERVICE LIST
14
15         BY E-MAIL: I caused the document to be sent to the persons at their
     respective e-mail addresses. I did not receive, within a reasonable time after the
16
     transmission, any electronic message or other indication that the transmissions
17   were unsuccessful.
18
            I declare under penalty of perjury under the laws of the State of California
19   that the foregoing is true and correct and that I am employed in the office of a
20   member of the bar of this Court at whose direction the service was made.
21
             Executed on October 23, 2020, at Glendale, California.
22
23
                                                          /s/ Raymond W. Sakai
24                                                      Declarant
25
26
27
28


                                                    2
     BERG\OPP-SUPP BRIEF – SERVICE OF EXHS
1                                            SERVICE LIST
                              Berg, et al. v. County of Los Angeles, et al.
2                                Case No. 2:20-cv-07870-DMG-PD
3
      Jorge Gonzalez                                   Morgan E. Ricketts
4
      A Professional Corporation                       Ricketts Law
5     2485 Huntington Dr., Suite 238                   540 El Dorado St., Suite 202
6     San Marino, CA 91108-2622                        Pasadena, CA 91101
      jgonzalezlawoffice@gmail.com                     e.morgan@morganricketts.com
7
8     Paul Hoffman
      Michael D. Seplow
9
      Aidan C. McGlaze
10    Kristina A. Harootun
11
      John Washington
      Schonbrun Seplow Harris
12    Hoffman & Zeldes
13    11543 W. Olympic Blvd.
      Los Angeles, CA 90064
14    hoffpaul@aol.com
15    mseplow@sshhzlaw.com
      amcglaze@sshhzlaw.com
16
      kharootun@sshhzlaw.com
17    jwashington@sshhlaw.com
18
      Carolyn Y. Park
19    Law Office of Carolyn Park
20    595 Lincoln Ave., Suite 200
      Pasadena, CA 91103
21
      carolynyoungpark@gmail.com
22
23
      Arnoldo Casillas
      Denisse O. Gastélum
24    Casillas & Associates
25    3777 Long Beach Blvd., 3rd Flr.
      Long Beach, CA 90807
26    acasillas@casillaslegal.com
27    dgastelum@casillaslegal.com
28


                                                   3
     BERG\OPP-SUPP BRIEF – SERVICE OF EXHS
